Appeal by the defendant from an order of the County Court, Orange County (DeRosa, J), dated February 28, 2013, which, after a hearing, designated him a level one sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s contention that he is not a sex offender within the meaning of the Sex Offender Registration Act (Correction Law art 6-C) is unpreserved for appellate review (see People v Windham, 37 AD3d 571 [2007], affd 10 NY3d 801 [2008]). In any event, the defendant’s contention is without merit since he was convicted of rape in the second degree, a specified sex offense requiring his registration as a sex offender (see Correction Law §§ 168-a, 168-f).
The defendant was not deprived of the effective assistance of counsel (see People v Bowles, 89 AD3d 171 [2011]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Balkin, J.E, Chambers, Austin and Roman, JJ., concur.